In proceedings pursuant to article 7 of the Real Property Tax Law to review assessments on certain real property, the Assessor of the Town of Brookhaven and the Board of Assessment Review of *791the Town of Brookhaven appeal from so much of an order of the Supreme Court, Suffolk County (Cromarty, J.), dated August 18, 1983, as denied that part of their motion as sought consolidation of the proceedings brought by Macy’s New York, Inc. with the other proceedings.
Order affirmed, insofar as appealed from, without costs or disbursements.
Special Term did not abuse its discretion in arriving at the determination under review. Lazer, J. P., Thompson, Niehoff and Rubin, JJ., concur.